Case 1:19-cv-02381-LTB-MEH Document 137 Filed 08/31/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-02381-LTB-MEH

  WALTER CHARNOFF,

          Plaintiff,

  v.

  NANCY LOVING d/b/a ARTSUITE NY;
  ARTPORT, LLC;
  STUDIO 41, LLC;
  DAVID HINKELMAN;
  ISP HOLDINGS, INC.;
  ALICIA ST. PIERRE; and
  MARTIN ST. PIERRE,

        Defendants.
  _____________________________________________________________________________

                                     ORDER
  _____________________________________________________________________________

  Michael E. Hegarty, United States Magistrate Judge.

          Plaintiff has filed a Motion to Compel Regarding Written Discovery Responses of

  Defendants (ECF 118). For the following reasons, the Motion is granted in part and denied in

  part.

          As I understand the matters at issue, Plaintiff seeks the following:

  1.      Documents Related to Communications Among Defendants Concerning the Allegations

          of the Second Amended Complaint

          Communications between and among the Defendants concerning the facts underlying this

  case (the sale of artwork to Plaintiff) certainly appear relevant. Defendants state (Response at 4)

  that all communications “with Plaintiff” have been produced. Defendants also state that Plaintiff

  never sought such communications in his discovery requests. The Motion at 9 cites to Requests
Case 1:19-cv-02381-LTB-MEH Document 137 Filed 08/31/20 USDC Colorado Page 2 of 3




  for Production 2, 7, 8, 9, 15, and 16 as the foundation for the Motion to Compel. I also cannot

  locate any such request among those cited by Plaintiff. Actually requesting specific documents

  in a formal Request for Production is a prerequisite to a motion to compel specific documents.

  The Motion is denied as to such communications.

  2.     Financial Records for AP from January 1, 2016 through January 1, 2020

         Request for Production No. 7 seeks ArtPort’s bank statements for the period ending

  December 1, 2019. Request for Production No. 8 seeks information relating to income for the

  sale of Garde artwork. Both appear relevant, as Plaintiff (1) made payment for his purchased art

  during this time period and also (2) alleges that Defendants (paraphrasing) played a shell game

  with the Garde artwork shown and/or sold to Plaintiff. The Motion is granted as to these

  requests (again, only to December 1, 2019 as requested).

  3.     Records Relating to Financial Condition of ArtPort

         I do not find Request for Production No. 9 (ArtPort’s general financial condition)

  relevant, and the Motion is denied as to that Request.

  4.     Tax Returns

         Likewise, I do not grant the Motion as to Request for Production No. 2 (calling for tax

  returns) relevant, as the general financial condition of ArtPort is not relevant.

  5.     Storage Receipts for Storage Facilities Used to Store Garde Artwork

         Although Plaintiff simply requested identification of documents (Interrogatory No. 17)

  relating to artwork storage and not production of those documents, Defendants do not object on

  that basis. I will grant the Motion to the extent it seeks documents relating to storage of Garde

  artwork, again because of the alleged “shell game” as noted above.


                                                    2
Case 1:19-cv-02381-LTB-MEH Document 137 Filed 08/31/20 USDC Colorado Page 3 of 3




        SO ORDERED.

        Dated and entered at Denver, Colorado, this 31st day of August, 2020.

                                            BY THE COURT:




                                            Michael E. Hegarty
                                            United States Magistrate Judge




                                               3
